Dismissed and Memorandum Opinion filed September 9, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00751-CV
____________
 
IN RE GUARDIANSHIP OF TROY WETSEL DORRELL,
an Incapacitated Person
 

 
On Appeal from the Probate Court No. 3
Harris County, Texas
Trial Court Cause No. 388,652
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an interlocutory order granting discovery sanctions in
the amount of $250 signed July 19, 2010.  We lack jurisdiction over the appeal.
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  Sanctions orders are not
included in those orders for which an interlocutory appeal is permitted.
On
August 12, 2010, appellees, David K. Dorrell, Jeffrey L. Dorrell, and the proposed
ward, filed a motion to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellees
also seek damages for a frivolous appeal pursuant to Texas Rule of Appellate
Procedure 45.  Appellant has not responded to appellees’ motion.  Appellant has
advised the court, however, that the notice of appeal was filed prematurely
because the order is interlocutory.
We grant
appellees’ motion to dismiss the appeal, but deny the request for Rule 45 damages.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Sullivan.